IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEWART MATTHEW,                      §
                                      §      No. 613, 2015
      Plaintiff-Below,                §
      Appellant,                      §
                                      §      Court Below: Court of Chancery
      v.                              §      of the State of Delaware
                                      §
CHRISTOPHE LAUDAMIEL,                 §      C.A. No. 5957
FLÄKT WOODS GROUP SA,                 §
FLÄKT WOODS LIMITED and               §
DREAMAIR LLC,                         §
                                      §
      Defendants-Below,               §
      Appellees.                      §

                         Submitted: June 8, 2016
                         Decided:   June 22, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 22nd day of June, 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in its post-

trial Memorandum Opinion dated September 28, 2015.

      NOW, THEREFORE, IT IS ORDERED that the October 21, 2015 judgment

of the Court of Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice